 

Exhibit 10.4

CUBESMART

AMENDMENT NO. 1 TO THE AMENDED AND RESTATED

EQUITY DISTRIBUTION AGREEMENT

 

July 29, 2019

Jefferies LLC

520 Madison Avenue

New York, New York 10022

 

Ladies and Gentlemen:

Reference is made to the Amended and Restated Equity Distribution Agreement (the
“Agreement”), dated as of July 27, 2018, by and among CubeSmart, a Maryland real
estate investment trust (the “Company”), and CubeSmart, L.P., a Delaware limited
partnership (the “Operating Partnership” and together with the Company, the
“Transaction Entities”), on the one hand, and Jefferies LLC (the “Manager”), on
the other hand. Capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Agreement.

In connection with the foregoing, the Transaction Entities and the Manager wish
to amend the Agreement through this Amendment No. 1 to Amended and Restated
Equity Distribution Agreement (this “Amendment”) to make certain changes to the
Agreement with effect on and after the date hereof (the “Effective Date”).   

SECTION 1. The following language will be added as a new Section 20 to the
Agreement:

“20.  Recognition of the U.S. Special Resolution Regimes.  

(a) In the event that the Manager is a Covered Entity and becomes subject to a
proceeding under a U.S. Special Resolution Regime, the transfer from the Manager
of this Agreement, and any interest and obligation in or under this Agreement,
will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if this Agreement, and any such interest and
obligation, were governed by the laws of the United States or a state of the
United States.

(b) In the event that the Manager is a Covered Entity and becomes, or a BHC Act
Affiliate of the Manager becomes, subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under this Agreement that may be exercised
against the Manager are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
this Agreement were governed by the laws of the United States or a state of the
United States.

As used in this Section 20, “BHC Act Affiliate” has the meaning assigned to the
term “affiliate” in, and shall be interpreted in accordance with, 12 U.S.C. §
1841(k); “Covered Entity” means any of the following: (i) a “covered entity” as
that term is defined in, and interpreted in accordance with, 12 C.F.R.
§ 252.82(b), (ii) a “covered bank” as that term is defined in, and interpreted
in accordance with, 12 C.F.R. § 47.3(b) or (iii) a “covered FSI” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 382.2(b); “Default
Right” has the meaning assigned to that term in, and shall be interpreted in
accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable; and “U.S.
Special Resolution Regime” means each of (i) the Federal Deposit Insurance Act
and the regulations promulgated thereunder and (ii) Title II of the Dodd-Frank
Wall Street Reform and Consumer Protection Act and the regulations promulgated
thereunder.

SECTION 2. No Other Amendments; References to Agreements.  Except as set forth
in this Amendment, all other terms and provisions of the Agreement shall
continue in full force and effect.  All references to the Agreement in the
Agreement or in any other document executed or delivered in connection therewith
shall, from the date hereof,






be deemed a reference to the Agreement as amended by this
Amendment.   Notwithstanding anything to the contrary contained herein, this
Amendment shall not have any effect on offerings or sales of the Shares prior to
the Effective Date or on the terms of the Agreement and the rights and
obligations of the parties thereunder, insofar as they relate to such offerings
or sales, including, without limitation, the representations, warranties and
agreements (including the indemnification and contribution provisions) contained
in the Agreement.

SECTION 3. Applicable Law.  This Amendment will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed within the State of New York.

SECTION 4. Effect of Headings.  The Section headings herein are for convenience
only and shall not affect the construction hereof.

SECTION 5. Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Delivery of an executed
Amendment by one party to the other may be made by facsimile or e-mail
transmission.

[Signature Page Follows]

 



2

 




If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement by and
among the Transaction Entities and the Manager in accordance with its terms.

 

 

 

 

Very truly yours,

 

 

 

 

CUBESMART

 

 

 

 

By:

/s/ Timothy M. Martin

 

Name:

Timothy M. Martin

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

CUBESMART, L.P.

 

 

 

 

By:

/s/ Timothy M. Martin

 

Name:

Timothy M. Martin

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

CONFIRMED AND ACCEPTED, as of the date first above written:

 

 

 

JEFFERIES LLC

 

 

 

By:

/s/ Donald Lynaugh

 

Name:

Donald Lynaugh

 

Title:

Managing Director, ECM

 

 

 

3

 

